Weltner, Justice.
This case is controlled by the holding in Columbus, Ga. v. Bd. of Water Commrs., 261 Ga. 219 (403 SE2d 791) (1991).1

Judgment affirmed.


All the Justices concur.


 In that case we cited Hawkins v. The Intendant of Jonesboro, 63 Ga. 527 (1879), which held:
[W]hen a statute confers the appointing power, and does not expressly authorize self-appointment, the appointment of some one other than self is always contemplated. The creator is not to be his own creature. ... It cannot be sound that an officer having, or sharing, the power of appointment to another office, can, on general principles, become the incumbent of the latter, either de jure or de facto. [Id. at 529.]